      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 1 of 8 PageID #:279




                        THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PIPE FITTERS’ RETIREMENT FUND, LOCAL                )
597; PIPE FITTERS’ WELFARE FUND, LOCAL              )
597; PIPE FITTERS’ TRAINING FUND, LOCAL             )      CIVIL ACTION
597; CHICAGO AREA MECHANICAL                        )
CONTRACTING INDUSTRY IMPROVEMENT                    )      NO.: 19-cv-1999
TRUST; THE PIPE FITTERS’ ASSOCIATION,               )
LOCAL 597 U.A.; PIPE FITTERS’ INDIVIDUAL            )      JUDGE: FEINERMAN
ACCOUNT and 401(K) PLAN; and PIPE                   )
FITTING COUNCIL OF GREATER CHICAGO,                 )      MAGISTRATE
                                                    )      JUDGE: WEISMAN
               Plaintiffs,                          )
                                                    )
               vs.                                  )
                                                    )
JENNIFER COOPER, individually, and                  )
DANIEL COOPER, individually,                        )
                                                    )
               Defendants.                          )

     PLAINTIFFS’ SECOND MOTION FOR DEFAULT JUDGMENT IN SUM CERTAIN

        Now come the Plaintiffs, the PIPE FITTERS’ RETIREMENT FUND, LOCAL 597, et al.,

by and through their attorneys, JOHNSON & KROL, LLC, and move this Honorable Court for

entry of Default Judgment in favor of the Plaintiffs and against Defendants JENNIFER COOPER

(“JENNIFER”) and DANIEL COOPER (“DANIEL”) (collectively referred to as the

“COOPERS”) pursuant to Rule 55(b) of the Federal Rules of Civil Procedure and in support

thereof, state as follows:

1.      On March 22, 2019, Plaintiffs filed their Complaint against the COOPERS under Sections

        502 and 515 of the Employee Retirement Income Security Act (29 U.S.C. §§ 1132 and

        1145) and Section 301 of the Labor-Management Relations Act (29 U.S.C. § 185), seeking

        payment of unpaid contributions, liquidated damages, interest and attorneys’ fees owed to




                                           Page 1 of 8
     Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 2 of 8 PageID #:280




       Plaintiffs by the COOPERS’ Company, Armor Mechanical, Inc. (hereinafter referred to as

       “Armor Mechanical” or the “Company”). (Docket No. 1).

2.     JENNIFER was served with Plaintiffs’ Complaint on April 3, 2019. (Docket No. 8).

3.     DANIEL was served with Plaintiffs’ Complaint on April 3, 2019. (Docket No. 9).

4.     The COOPERS initially failed to respond to the Complaint within twenty-one (21) days of

       service of the Complaint and Summons as required.

5.     Accordingly, on May 8, 2019, Plaintiffs filed their First Motion for Default Judgment

       against Defendants JENNIFER and DANIEL. (Docket No. 10).

6.     On May 16, 2019, this Court entered a Rule 55(a) Entry of Default against the Defendants,

       but entered and continued Plaintiffs’ First Motion for Default Judgment as to the Rule 55(b)

       default judgment. The Court’s Order required the COOPERS to file a written opposition

       by May 29, 2019 if they wished to oppose Plaintiffs’ Rule 55(b) Motion for Default

       Judgment. (A copy of the May 16, 2019 Minute Entry is attached as Exhibit 1); (Docket

       No. 13).

7.     On May 20, 2019, Defendant JENNIFER filed her “Motion for Immediate Dismissal.”

       This Honorable Court denied JENNIFER’s motion and ruled that the response generally

       denied the allegations in Plaintiffs’ Complaint, and therefore would be considered

       JENNIFER’s Answer to Plaintiffs’ Complaint. (Docket Nos. 14 and 16).

8.     On May 21, 2019, Defendant DANIEL filed his “Motion for Immediate Dismissal.” This

       Honorable Court also denied DANIEL’s motion and ruled that the response generally

       denied the allegations in Plaintiffs’ Complaint, and therefore would also be considered

       DANIEL’s Answer to Plaintiffs’ Complaint. (Docket Nos. 15 and 16).

9.     Throughout the course of the lawsuit and as delineated in Plaintiffs’ First Motion for




                                           Page 2 of 8
      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 3 of 8 PageID #:281




        Default Judgment (Docket No. 10), Plaintiffs’ Combined Motion to Compel and Deem

        Matters Admitted (Docket No. 22), and as Plaintiffs’ counsel has relayed to the Court at

        multiple status hearings as reflected on the record, Defendants JENNIFER and DANIEL

        have refused to cooperate or otherwise participate in the current proceedings.

10.     On October 9, 2019, Plaintiffs filed a Combined Motion to Compel and Deem Matters

        Admitted (“Plaintiffs’ Combined Motion”) after Defendants JENNIFER and DANIEL

        failed to respond to Plaintiffs’ written discovery requests. (Docket No. 22).

11.     On October 15, 2019, this Honorable Court entered and continued Plaintiffs’ Combined

        Motion, stating that “[i]f Defendants wishes to oppose Plaintiff's motion to compel, they

        should file a written opposition by 10/29/2019 or appear at the 11/6/2019 hearing;

        otherwise, the court will rule on the motion on the papers at the 11/6/2019 hearing.” (A

        copy of the October 15, 2019 Minute Entry is attached as Exhibit 2); (Docket No. 24).

12.     Both Defendants JENNIFER and DANIEL failed to file written opposition to Plaintiffs’

        Combined Motion by October 29, 2019; both Defendants JENNIFER and DANIEL also

        failed to appear at the November 6, 2019 status hearing.

13.     During the November 6, 2019 status hearing, the Court granted Plaintiffs’ Combined

        Motion in part and denied it without prejudice in part. (A copy of the November 6, 2019

        Minute Entry Order is attached as Exhibit 3); (Docket No. 27).

14.     During the November 6, 2019 status hearing, the Court further noted that “Defendants shall

        respond to all pending written discovery requests by 11/20/2019. In addition, Defendants

        have until 11/20/2019 to file their appearances with their current address(es), telephone

        number(s), and email address(es). If Defendants fail to comply with these requirements,

        the court will enter a Rule 55(a) default against them. Plaintiff shall serve both Defendants




                                            Page 3 of 8
      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 4 of 8 PageID #:282




        with a copy of this order.” (Exhibit 3); (Docket No. 27).

15.     Plaintiffs’ counsel served both Defendants JENNIFER and DANIEL with a copy of the

        November 6, 2019 Minute Entry Order. (A Certificate of Service is attached as Exhibit

        4).

16.     Both Defendants JENNIFER and DANIEL failed to respond to Plaintiffs’ pending written

        discovery requests by November 20, 2019; both Defendants JENNIFER and DANIEL also

        failed to file an appearance with a current address, email address or phone number by

        November 20, 2019.

17.     Seeing as Defendants JENNIFER and DANIEL failed to comply with the Court’s

        November 6, 2019 Minute Entry, Plaintiffs consider the Defendants JENNIFER and

        DANIEL to be in default.

18.     While the Court did not make it exactly clear, Plaintiffs assume that this Court indicated

        that it would enter a Rule 55(a) default due to the Defendants’ failure to respond to

        Plaintiffs’ discovery requests and for refusing to participate in the lawsuit pursuant to Rule

        37(b)(2)(A) of the Federal Rules of Civil Procedure and under this Court’s inherent power

        to require the Defendants to actively participate in their defense.

19.     Rule 37(b)(2)(A) of the Federal Rules of Civil Procedure provides in relevant part as

        follows:

               If a party…fails to obey an order to provide or permit discovery, including
               an order under Rule 26(f), 35, or 37(a), the court where the action is pending
               may issue further just orders. They may include the following:
                                                  *****
               (vi) rendering a default judgment against the disobedient party…

        (Fed. R. Civ. Proc. 37).




                                             Page 4 of 8
      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 5 of 8 PageID #:283




20.     Accordingly, Plaintiffs are bringing the instant Motion in an effort to wind up this Lawsuit

        in a cost-effective and timely manner, especially considering the COOPERS have

        unabashedly refused to participate in the Lawsuit since submitting their “Motions for

        Immediate Dismissal” more than six (6) months ago.

21.     In fact, as previously indicated in Plaintiffs’ Combined Motion and as indicated herein,

        Plaintiffs’ counsel has gone above and beyond in its attempts to garner participation from

        the COOPERS, who, to date, have not 1) retained counsel to represent them in the current

        proceedings; 2) provided their initial MIDP disclosures; 3) produced a single page of

        documentation relating to the instant matter; or 4) appeared in court to defend themselves,

        among other things.

22.     Moreover, Plaintiffs’ counsel, through no fault of their own, has not received any

        communications from Defendant JENNIFER since July 1, 2019, when she sent an email

        from | local597hateswomen@aol.com | responding to Plaintiffs’ counsel’s email requesting

        participation in the drafting of a Joint Initial Status Report (as the Court may have guessed,

        the Defendants refused to participate in the drafting of that document). To date, Plaintiffs’

        counsel has not received any other communication from Defendant JENNIFER other than

        the July 1, 2019 email.

23.     Plaintiffs’ counsel has previously produced the hard-to-decipher email exchange with

        Defendant DANIEL in Plaintiffs’ Combined Motion, which quite clearly demonstrates his

        wanton refusal to participate in the proceedings against him, despite his awareness of them.

24.     The Court may render a Default Judgment against a party who has not filed a responsive

        pleading or otherwise defended the suit. (Fed. R. Civ. P. 55(b)(2)).




                                             Page 5 of 8
      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 6 of 8 PageID #:284




25.     In the Complaint, the Plaintiffs alleged that the COOPERS’ complete disregard for the

        corporate form and failure to respect the separate identity of Armor Mechanical by utilizing

        the Company’s assets and bank accounts for their personal expenditures resulted in them

        being alter-egos of Armor Mechanical. (Docket No. 1).

26.     On January 9, 2019, this Court issued a Default Judgment Order in the 2017 Litigation in

        favor of Plaintiffs and against Armor Mechanical in the aggregate amount of $266,725.15

        for unpaid contributions, liquidated damages, interest, audit fees, and attorney’s fees and

        costs. (A copy of the Default Judgment Order is attached as Exhibit 5).

27.     As the alter-egos of Armor Mechanical, the Defendants JENNIFER and DANIEL are

        jointly liable for all obligations of Amor Mechanical to the Plaintiffs in the amount of

        $236,184.64, which includes contributions, liquidated damages and interest, and is

        itemized as follows:

         Type:                                              Period:                      Amount:
         Liquidated Damages                                Mar. 2017                      $202.56
         Interest                                          Mar. 2017                      $202.60
         Liquidated Damages                                Apr. 2017                       $17.93
         Interest                                          Apr. 2017                       $18.10
         Liquidated Damages                                May 2017                       $183.57
         Interest                                          May 2017                       $183.60
         Liquidated Damages                                Jun. 2017                      $138.21
         Interest                                          Jun. 2017                      $138.20
         Liquidated Damages                                Jul. 2017                      $135.57
         Interest                                          Jul. 2017                      $135.60
         Liquidated Damages                                Aug. 2017                      $106.56
         Interest                                          Aug. 2017                      $101.68
         Audit (Area Agreement) -
                                                     Jun. 2016 to Aug. 2017            $51,449.34
         Contributions and Dues
         Audit (Area Agreement) - Liquidated
                                                     Jun. 2016 to Aug. 2017             $6,048.90
         Damages
         Audit (Area Agreement) - Interest           Jun. 2016 to Aug. 2017             $6,047.11
         Contributions and Dues                             Dec. 2017                   $3,640.08
         Liquidated Damages                                 Dec. 2017                     $347.18
         Interest                                           Dec. 2017                     $347.20



                                            Page 6 of 8
      Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 7 of 8 PageID #:285




         Type:                                             Period:                     Amount:
         Contributions and Dues                           Jan. 2018                    $3,514.56
         Liquidated Damages                               Jan. 2018                      $335.21
         Interest                                         Jan. 2018                      $335.20
         Contributions and Dues                           Feb. 2018                    $4,189.25
         Liquidated Damages                               Feb. 2018                      $399.56
         Interest                                         Feb. 2018                      $399.60
         Contributions and Dues                           Mar. 2018                    $8,598.12
         Liquidated Damages                               Mar. 2018                      $820.09
         Interest                                         Mar. 2018                      $738.18
         Audit (Area Agreement) -
                                                   Sep. 2017 to Aug. 2018            $118,350.57
         Contributions and Dues
         Audit (Area Agreement) - Liquidated
                                                   Sep. 2017 to Aug. 2018             $11,518.67
         Damages
         Audit (Area Agreement) - Interest         Sep. 2017 to Aug. 2018              $8,660.17
         Audit (Residential Agreement) -
                                                   Sep. 2017 to Aug. 2018              $7,458.50
         Contributions and Dues
         Audit (Residential Agreement) -
                                                   Sep. 2017 to Aug. 2018               $718.19
         Liquidated Damages
         Audit (Residential Agreement) -
                                                   Sep. 2017 to Aug. 2018               $704.78
         Interest

        (Certification of Michael Maloney is attached as Exhibit 6).

28.     In addition, the COOPERS are liable to Plaintiffs for all audit fees and costs expended in

        preparing and bringing this lawsuit in the amount of $2,298.20 pursuant to the Area

        Agreement, Trust Agreements and 29 U.S.C. § 1132(g)(2)(D). (Exhibit 6).

29.     Defendants JENNIFER and DANIEL are liable to Plaintiffs for all attorneys’ fees and costs

        expended in preparing and bringing the lawsuit against Armor Mechanical and this lawsuit

        in the amount of $51,142.16 pursuant to the Area Agreement, Trust Agreements, and 29

        U.S.C. 1132(g)(2)(D). (Certification of Attorneys’ Fees and Costs is attached as Exhibit

        7).

30.     Plaintiffs have provided the Court with a proposed Default Judgment Order.




                                           Page 7 of 8
     Case: 1:19-cv-01999 Document #: 28 Filed: 11/27/19 Page 8 of 8 PageID #:286




WHEREFORE, Plaintiffs respectfully request the following:

A.     That Judgment be entered in favor of Plaintiffs and against Defendants JENNIFER and

       DANIEL, jointly and severally, in the aggregate amount of $236,184.64 for unpaid

       contributions, liquidated damages and interest;

B.     That Judgment be entered in favor of Plaintiffs and against Defendants JENNIFER and

       DANIEL, jointly and severally, in the aggregate amount of $2,298.20 for audit costs;

C.     That Defendants JENNIFER and DANIEL, jointly and severally, be ordered to pay all

       attorneys’ fees and costs expended in preparing and bringing the lawsuit against Armor

       Mechanical and this lawsuit in the amount of $51,142.16 pursuant to the Area Agreement,

       Trust Agreements, 29 U.S.C. §§ 1132(g)(1) and 1132(g)(2)(D); and

D.     That Plaintiffs have such other and further relief as the Court may deem just and equitable

       all at the Defendants’ cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                                    Respectfully submitted,

                                                    PIPE FITTERS’ RETIREMENT FUND,
                                                    LOCAL 597 et al.

                                                    /s/ Lucas J. Habeeb - 6329755
                                                    One of Plaintiffs’ Attorneys
Lucas J. Habeeb
JOHNSON & KROL, LLC
311 South Wacker Drive, Suite 1050
Chicago, Illinois 60606
(312) 757-5472




                                           Page 8 of 8
